Citation Nr: 9926365	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina  


THE ISSUES

1.  Entitlement to service connection for right and left eye 
cataracts.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from November 1943 to 
March 1946, which included participation in various campaigns 
in Central Europe during World War II. He is the recipient of 
the Bronze Star and Purple Heart Medals.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the RO, which 
denied the claims currently on appeal. 


REMAND

A review of the record reflects that the veteran sustained a 
number of wounds to the area of his head and face during 
combat in World War II.  As a consequence, he developed, 
among other things, corneal opacities of the right eye, for 
which service connection was established in a July 1947 
rating action.  Recent VA treatment records reflect that the 
veteran has been diagnosed to have bilateral cataracts, which 
are worse in the right eye.  It is unclear, however, whether 
these recent findings with respect to the right eye, were a 
reference to the disability for which service connection has 
already been established, or whether a separate disability 
has been identified.  That question will have to be clarified 
before a final decision may be entered on this case.  
Furthermore, if it is the case that the current right eye 
cataracts are distinct from the disability which has already 
been service connected, a medical opinion should be obtained 
that addresses the relationship, if any, between the 
veteran's current right eye cataract, and his in-service 
injuries. 

With respect to the veteran's left eye cataracts, since the 
evidence does reflect that the veteran sustained injuries to 
the head and face during service, an opinion should also be 
obtained as to whether the current left eye disability may be 
related to these in-service injuries.  

Regarding the veteran's claim for service connection for 
bilateral hearing loss, the evidence shows that in August 
1996, he was diagnosed to have bilateral sensorineural 
hearing loss.  As with the veteran's eye disabilities, since 
the record establishes that he was engaged in combat, and 
sustained injuries to the head and face during combat, a 
medical opinion should be obtained to determine if the 
veteran's current hearing loss may be etiologically related 
to his service experiences.   

Under the circumstances described above, this case is 
remanded to the RO for the following: 

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about all medical care 
providers (both VA and private) who have 
treated him for eye cataracts or hearing 
loss since service.  After securing the 
necessary release(s), the RO should 
request and obtain copies of all such 
records, if not already of record, 
including any and all treatment records 
from the VA Medical Centers in Durham and 
Salisbury, North Carolina.  

2.  Next, the veteran should be scheduled 
for VA examinations of his eyes and 
hearing.  The persons conducting these 
examinations should review the claims 
file, and in the reports they provide, 
make a notation that such review took 
place.  Furthermore, any consultations or 
tests deemed necessary for the conduct of 
these examinations should be 
accomplished, and any reports and 
opinions provided should include citation 
to appropriate supporting records.  

a.) Eye Examiner.  The individual 
conducting the examination of the 
veteran's eyes should identify each eye 
disability affecting the veteran.  If it 
is determined that the veteran has 
cataracts, the examiner should indicate 
whether these are distinct from the 
opacities for which the veteran was 
service connected in the 1940's.  To the 
extent any current cataracts are distinct 
from the eye opacities for which the 
veteran is already service connected, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that these current cataracts are 
etiologically related to the head and 
face injuries or opacities that the 
veteran sustained during service, and 
whether or not the veteran's service 
connected disabilities have made the 
current cataracts worse.  

b.) Hearing Examiner.  The individual 
conducting the examination of the 
veteran's hearing, should indicate in his 
or her report, the nature and extent of 
any current hearing loss.  If a hearing 
loss is found to be present, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current hearing loss is 
etiologically related to his combat 
military service, including the service 
related injuries he sustained to his head 
and face.  

2.  Upon completion of the above, the RO 
should review the evidence, and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete (for example, if 
any requested opinions are not provided), 
appropriate corrective action should be 
taken.

3.  Thereafter, the RO should enter its 
decision concerning the veteran's claims for 
service connection for right and left eye 
cataracts, and service connection for 
bilateral hearing loss.  If any decision 
remains adverse to the veteran, the RO should 
issue a supplemental statement of the case to 
the veteran and his representative, both of 
whom should be given a reasonable opportunity 
to respond before the case is returned to the 
Board for further review. 

Although the veteran need take no action unless otherwise 
notified, he may submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


